Continuation Sheet for Advisory Action

Continuation of Box 3. 
The proposed amendments will not be entered because they raise new issues that would require further consideration and search and because they do not materially simplify the issues for appeal or reduce their number. The proposed amendment to independent claim 11 would limit to new functional properties of the claimed composition including the percent of cells that remain viable after cryopreservation and that the composition is capable of skin regeneration or wound healing. Therefore the proposed new limitations require further consideration and search and may raise issues of new matter. 
	The proposed amendments are NOT entered.

Continuation of Box 12. 
The request for reconsideration has been fully considered, but it does not place the application in condition for allowance. 
	Applicant highlights that the proposed new limitations are not specifically taught in the rejection and that they would address the rejection under 35 U.S.C. 112, second paragraph.  However, as stated above, these proposed new limitations require further search and consideration, and therefore are not entered. If the proposed amendments were entered, it appears they would overcome the rejection under 35 U.S.C. 112, second paragraph.
	Applicant details some of the methods in the primary reference Peterbauer-Scherb, and highlights that Peterbauer-Scherb teaches evaluated this composition for its potential in adipose tissue formation and not for skin generation or wound healing. However, as stated in the rejection, since the claims are drawn to a product, and not a method of use the product, these limitations only further limit the product to having a structure that could be used in wound healing. Since Peterbauer-Scherb and Nunez both specifically teach the composition is useful 
Applicant again alleges that none of the cited reference teach the limitation wherein the cells are CD34 negative. Applicant points to an example in Peterbauer-Scherb wherein Peterbauer-Scherb places in composition in an adipogenic induction medium, and found the cells began differentiating into adipocytes and secreted leptin. Applicant then points to an previously submitted Cawthorn reference that teaches a link between leptin and CD34, and concludes that Peterbauer-Scherb’s cells “may be” CD34 positive. As an initial matter, the rejection above is not over Peterbauer-Scherb’s composition following culture in an adipogenic induction medium, but rather over Peterbauer-Scherb’s composition in the normal (non- adipogenic induction) culture medium. Therefore even if applicant were correct that there is necessarily always a link between leptin and CD34, this argument is not persuasive because the rejection is not based on this use of Peterbauer-Scherb’s composition. Additionally, as stated in the above rejection, Lin is cited solely as evidence that adipose-derived stem cells inherently are negative for CD34 as a consequence of cell culturing. While applicant alleges that since Peterbauer-Scherb purpose is to evaluate the composition for its potential in adipose tissue formation that only Peterbauer-Scherb’s composition in adipogenic induction medium should be considered and not Peterbauer-Scherb’s composition in control medium, since Peterbauer-Scherb specifically teaches the composition in control medium, the teachings of the product in control medium are properly relied upon. Therefore this argument is not persuasive.  
Applicant concludes by submitting unexpected results on the product structure after freezing and thawing, and that the hydrogel protects the cells from extreme stress, pointing to Figures 1-3 of the as filed specification. As an initial matter, as this argument is solely directed at the proposed new limitation which is not entered this argument is not persuasive. Furthermore, again, the primary reference Peterbauer-Scherb’s composition comprises the 
	Applicant alleges that the secondary reference Nunez does not remedy the deficiencies alleged above. However, as applicant’s arguments above were not persuasive, this argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                   /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653